Citation Nr: 0838549	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-06 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
February 1946 and from August 1950 to July 1951.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD, evaluated as 30 percent disabling, effective December 
17, 2004.


FINDINGS OF FACT

The medical evidence of record shows the veteran's PTSD is 
manifested by insomnia, nightmares, mood swings, and 
intrusive thoughts which have caused him to refrain from 
some social activities.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD not are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.130, 
Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 115.  In the present case, the 
veteran was provided with notice of the VCAA in May 2005, 
prior to the April 2006 rating decision.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  However, it 
is well to observe that service connection for PTSD has been 
established and an initial rating for this condition has been 
assigned.  Thus, the veteran has been awarded the benefit 
sought.  See Dingess, 19 Vet. App. at 490-491.  As such, 38 
U.S.C.A. § 5103(a) notice is no longer required as to this 
matter, because the purpose for which such notice was 
intended to serve has been fulfilled.  Id.  Also, it is of 
controlling significance that, after awarding the veteran 
service connection for PTSD and assigning an initial 
disability rating for the condition, he filed a notice of 
disagreement contesting the initial rating determinations.  
See 73 Fed. Reg. 23353-23356 (April 30, 2008) (amending 
38 C.F.R. § 3.159(b) to add subparagraph (3), which provides 
VA has no duty to provide section 5103 notice upon receipt of 
a notice of disagreement).  The RO furnished the veteran a 
Statement of the Case that addressed the initial rating 
assigned for his PTSD, included notice of the criteria for 
higher ratings, and provided the veteran with further 
opportunity to identify and submit additional information 
and/or argument, which the veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 
2002).  Under these circumstances, VA fulfilled its 
obligation to advise and assist the veteran throughout the 
remainder of the administrative appeals process, and 
similarly accorded the veteran a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  VA treatment records, VA examination 
reports and medical opinions, and the veteran's lay 
statements have been associated with the record.  In April 
2006, the veteran indicated that he does not have any further 
evidence to submit to VA, or which VA needs to obtain.  VA 
attempted to obtain Social Security Administration disability 
records for the veteran via a request in January 2008.  In 
response, SSA stated, "We cannot send the medical records 
you requested.  Such records do not exist; further efforts to 
obtain them will be futile.  There are no medical records.  
The individual did not file for disability benefits."  A 
formal finding on the unavailability of these records was 
added to the claims folder in January 2008.  The Board finds 
that VA has obtained, or made reasonable efforts to obtain, 
all evidence that might be relevant to the issues on appeal, 
and that VA has satisfied the duty to assist.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  38 C.F.R. § 3.103.

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases where a 
claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under the General Rating Formula for Mental Disorders, set 
out in 38 C.F.R.          § 4.130, DC 9411, a 30 percent 
evaluation is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); or the inability to 
establish and maintain effective relationships.

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

While a veteran's rating on the Global Assessment of 
Functioning (GAF) scale is not dispositive, the Board notes 
the following definitions for the GAF scores listed below:

*	A GAF score between 41 and 50 indicates, serious 
symptoms OR any serious impairment in social, 
occupational, or school functioning.
*	A GAF score between 51 and 60 indicates, moderate 
symptoms OR moderate difficulty in social, occupational, 
or school functioning.
*	A GAF score between 61 and 70, indicates, some mild 
symptoms OR some difficulty in social, occupational, or 
school functioning, but generally functioning pretty 
well, has some meaningful interpersonal relationships.
*	A GAF score between 71 and 80 indicates that if symptoms 
are present, they are transient and expectable reactions 
to psychosocial stressors; not more than slight 
impairment in social, occupational, or school 
functioning.

Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  

Analysis

In an April 2006 rating decision, the veteran was granted 
service connection for PTSD with a 30 percent evaluation, 
effective December 17, 2004.  In order to qualify for a 
higher initial rating under DC 9411, the veteran must show 
that his PTSD is manifested by the symptoms listed above as 
warranting a 50 percent or higher rating.

In December 2004, the veteran rated himself with a score of 
42 on the PTSD Checklist.  This is below the threshold score 
of 44 that is considered PTSD positive for the general 
population and the threshold score of 50 that is considered 
PTSD for the military population.  The specific symptoms were 
not recorded.  

VA medical records from March 2005 reflect symptoms including 
nightmares, flashbacks, depression.  The VA practitioner 
noted that the veteran did not meet the criteria for a PTSD 
diagnosis at that time.

On July 7, 2005, the veteran underwent a VA medical 
examination.  At that time, the veteran was experiencing 
symptoms of intrusive thoughts and dreams.  The examiner 
noted that the veteran related well to his wife of 58 years 
and his three children, had a wide circle of friends, and was 
very active in church and other organizations.  He was neatly 
groomed and appropriately dressed.  His psychomotor activity 
and speech were unremarkable; his affect, normal; and his 
mood, happy.  His attention and judgment were intact.  His 
thought process was logical and coherent.  He was not 
exhibiting obsessive or ritualistic behavior and was not 
having panic attacks.  He did not have suicidal or homicidal 
thoughts.  His memory appeared normal for a man his age.  The 
veteran was not having problems with the activities of daily 
living.  The veteran was not diagnosed with PTSD then, but 
the examiner noted:

Veteran was diagnosed PTSD by the McGuire VAMC PTSD 
treatment program, using a liberal clinical 
standard for PTSD.  He is distressed by intrusive 
memories and nightmares but neither have ever 
effected [sic] his occupational, social, family, or 
other areas of functioning nor has he sought 
treatment until now.  He denies any behavioral or 
social avoidance and delights in describing recent 
USMC reunions (and he wears a USMC hat to the 
exam).

The examiner rates the veteran's Global Assessment of 
Functioning (GAF) at 75.  See DSM-IV.

In a psychological report from later in July 2005, the VA 
clinical psychologist diagnosed the veteran with chronic and 
severe PTSD, noting:

[The veteran's] service in the Marine Corps during 
World War II has had an increasingly devastating 
and profound impact on every aspect of his life.  
Although he has a satisfactory family life, and was 
able to work a full career and has been 
increasingly tormented by his memories of World War 
II and increasingly short tempered with his wife.  
He feels grateful for his wife and guilty about his 
temper.  

His GAF score was 45.  See DSM-IV.

In an August 2005 VA psychology treatment plan note, a VA 
clinical social worker noted the veteran's symptoms as 
flashbacks and nightmares.  His GAF score was 55.  See DSM-
IV.

In a May 2007 VA psychology consult, the veteran complained 
of an exaggerated startle response, irritability, nightmares, 
and intrusive thoughts.  The mental status examination noted 
that the veteran was neatly and appropriately groomed; his 
activity was normal; he was cooperative, attentive and 
interested; his speech was fluent and relevant; his mood, 
depressed; his affect, appropriate; no abnormality was found 
in his perception or thought content; his judgment and 
insight were good; he had not homicidal or suicidal thoughts; 
and his reliability was very good.  His GAF score was 45.  
See DSM-IV.  The examiner diagnosed the veteran with chronic 
and severe PTSD, stating:

Although he has a satisfactory family life, he was 
unable to work a full career and has been 
increasingly tormented by his memories of World War 
II and increasingly short tempered with his wife.  
He feels grateful for his wife and guilty about his 
temper.  Even if he were younger and totally 
physically fit, solely due to the symptoms of 
posttraumatic stress disorder, he would not be able 
to work at this point.

It is unclear why this clinical psychologist altered her 
opinion of the veteran's post-military career between 
this evaluation and her prior, July 2005, evaluation 
which noted that the veteran for a construction company 
for more than three decades until his retirement in 
1989.

In October 2007, the veteran underwent another VA medical 
examination.  At that time, the veteran was experiencing 
symptoms of intrusive thoughts, nightmares, and mood swings.  
The examiner noted that the veteran related well to his wife 
of 61 years and his three children, had many friends, and was 
very active in church and other organizations.  He was neatly 
groomed and appropriately dressed.  His psychomotor activity 
and speech were unremarkable.  His affect was normal.  His 
mood was good, but depressed.  His attention and judgment 
were intact.  His thought process was unremarkable.  He was 
not exhibiting obsessive or ritualistic behavior nor having 
panic attacks.  He did not have suicidal or homicidal 
thoughts.  His memory appeared normal for a man his age.  The 
veteran was not having problems with the activities of daily 
living.  The examiner commented:

Subjective distress has increased since 2001 and 
reportedly had continued increase in nightmares and 
intrusive thoughts since his last evaluation.  
Continues to have good relationships with family 
and be active in church.  He does avoid some 
activities such as overnight trips with his church 
due to concerns about nightmares and fatigue on 
subsequent days.

His GAF score was 65.  See DSM-IV.  

Based on the above, the Board finds that at no time since the 
effective date of service connection has the veteran's PTSD 
met or nearly approximated the criteria for a rating in 
excess of 30 percent.  The record reflects that the veteran's 
PTSD has been characterized by insomnia, nightmares, mood 
swings, and intrusive thoughts.  His nightmares, insomnia, 
and resulting fatigue have caused him to refrain from 
participating in certain social activities such as overnight 
trips with his church.  The Board also acknowledges the 
veteran's fluctuation on the GAF scale from as low as 45 to 
as high as 75, but finds these scores less probative than the 
underlying symptoms reflected in the medical records.  These 
symptoms, including his chronic sleep impairment, most nearly 
approximate the criteria for a 30 percent disability rating 
under DC 9411.  See 38 C.F.R. § 4.130.

Notably, the medical evidence does not reflect that the 
veteran has such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  His 
PTSD symptoms were not found to reduce reliability and 
productivity, nor was there an occasional decrease in work 
efficiency or intermittent periods of inability to perform 
occupational tasks.  Therefore, the requirements for a 50 
percent evaluation have not been met.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an initial evaluation higher than 
30 percent on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1).  There is no indication that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for any period 
since the grant of service connection.  Moreover, the 
condition is not shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD) is denied.




____________________________________________
CHERYL MASON
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


